Case 2:20-cv-04880-DSF-KS Document 45 Filed 08/07/20 Page 1 of 1 Page ID #:2044
                                                                                  JS-6




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA



    R.J. REYNOLDS TOBACCO
    COMPANY, et al.,                       CV 20-4880 DSF (KSx)
          Plaintiffs,
                                           JUDGMENT
    v.

    COUNTY OF LOS ANGELES, et
    al.,
         Defendants.



         The Court having granted the motion to dismiss,

       IT IS ORDERED AND ADJUDGED that Plaintiffs take nothing,
    that the action be dismissed with prejudice, and that Defendants
    recover their costs of suit pursuant to a bill of costs filed in accordance
    with 28 U.S.C. § 1920.



    Date: August 7, 2020                  ___________________________
                                          Dale S. Fischer
                                          United States District Judge
